                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

FAROULH DORLETTE,                                       :
    Plaintiff,                                          :
                                                        :
          v.                                            :             No. 3:16-cv-1882 (VAB)
                                                        :
LIEUTENANT JOHN IOZIA,                                  :
     Defendant.                                         :

                        RULING AND ORDER ON PENDING MOTIONS

          On November 14, 2016, Faroulh Dorlette (“Plaintiff”) sued Lieutenant John Iozia, Nurse

Jeff Doe 1, and Nurse Donna Doe 2 for violating his civil rights by placing him on in-cell

restraints status for twenty-four hours on June 23, 2016.1 See Complaint, dated Nov. 14, 2016,

ECF No. 1. Mr. Dorlette is currently incarcerated at the MacDougall –Walker Correctional

Institution in Suffield, Connecticut. See Notice of Change of Address, filed June 21, 2018, ECF

No. 35.

          On May 9, 2017, the Court dismissed all of Mr. Dorlette’s official capacity claims against

Defendants, as well as his Fourteenth Amendment due process claim asserted against the

Defendants in their individual capacities, but found that the Eighth Amendment claims for

deliberate indifference to health and safety, unconstitutional conditions of confinement and

excessive force could proceed against the defendants in their individual capacities, and that the

claim of conspiracy to violate Mr. Dorlette’s constitutional rights could proceed against

Lieutenant Iozia and Nurse Jeff Doe 1 in their individual capacities. See Initial Review Order,

dated May 9, 2017, ECF No. 16, at 7.

          On December 21, 2017, the Court dismissed all claims against Nurse Jeff Doe 1 and

Nurse Donna Doe 2 for failure to effect timely service under Federal Rule of Civil Procedure

1
 Mr. Dorlette is proceeding pro se. On March 28, 2017, Magistrate Judge Garfinkel granted Mr. Dorlette leave to
proceed in forma pauperis. Order, dated Mar. 28, 2017, ECF No. 15.
4(m). See Order, dated Dec. 21, 2017, ECF No. 23. Thus, the only remaining claims before the

Court are Mr. Dorlette’s Eighth Amendment claims against Lieutenant John Iozia (“Defendant”

or “Lt. Iozia”) in his individual capacity.

       Mr. Dorlette has several motions pending before the Court: a motion for order and notice,

a motion to preserve documentation, a motion for sanctions and/or contempt, and a motion for

reconsideration. See Motion for Order & Notice, dated June 18, 2018 (“Mailing Mot.”), ECF

No. 34; Motion for Order to Preserve Documentation, dated June 20, 2018 (“Preservation

Mot.”), ECF No. 31; Motions for Contempt, Sanctions, and Reconsideration, dated July 6, 2018

(“Combined Mots.”), ECF No. 36.

       For the reasons set forth below, all of these motions are DENIED.

I.     Motion for Order and Notice

       On June 18, 2018, Mr. Dorlette moved for an order directing the Clerk of the Court to

mail copies of any orders, rulings, documents or other filings to him at a prison facility in Ohio.

Because Mr. Dorlette has been transferred back to a Connecticut facility, see Notice of Change

of Address, filed June 21, 2018, ECF No. 35, Mr. Dorlette’s motion is denied as moot.

II.    Motion for Order to Preserve Documentation

       Mr. Dorlette claims that a “hand-held audio/video camera” recorded his placement on in-

cell restraints status. See Preservation Mot. He asserts that this videotape as well as incident and

medical records relating to his placement on in-cell restraints are vital to this case, and therefore

moves for an order directing Defendant to preserve the videotape and reports. Id.

       Mr. Dorlette does not indicate that these documents are in danger of being destroyed, nor

does he indicate that he has attempted to submit a request to Defendant or counsel for the

defendants to preserve the videotape and reports. Accordingly, Mr. Dorlette’s motion is denied



                                                  2
without prejudice for lack of good cause shown.

III.   Motion for Sanctions and/or Contempt

       Mr. Dorlette moves for sanctions and/or a finding of contempt Lt. Iozia, under Federal

Rule of Civil Procedure 70(e), which provides for enforcement of a judgment for a specific act.

FED. R. CIV. P. 70(e). This rule, however, is not applicable to Mr. Dorlette’s motion because the

Court has not entered any judgment requiring Lt. Iozia to perform a specific act.

       Because this Circuit, however, requires that the Court read pro se filings liberally to raise

the strongest argument they suggest, Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006) (collecting cases), the Court construes Mr. Dorlette’s motion as a request that the

Court sanction Lt. Iozia for his excessive delays in defending this action, including his failure to

file a timely answer consistent with the Court’s most recent Answer deadline of May 4, 2018.

       Mr. Dorlette, in essence, asks that the Court find that Lt. Iozia failed to plead or otherwise

defend and, therefore, to enter Lt. Iozia’s default under Federal Rule of Civil Procedure 55(a).

See FED. R. CIV. P. 55(a) (“When a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.”); City of New York v. Mickalis Pawn Shop,

LLC, 645 F.3d 114, 129 (2d Cir. 2011) (collecting cases and noting that Second Circuit has

“embraced a broad understanding of the phrase ‘otherwise defend.’”); Au Bon Pain Corp. v.

Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981) (affirming district court holding that defendant’s

failing to appear for deposition, dismissing counsel, giving vague and unresponsive answers to

interrogatories, and failing to appear for trial were sufficient to support a finding that defendant

failed to otherwise defend).

       The Court disagrees, however, that Lt. Iozia’s conduct constitutes a failure to defend that



                                                  3
warrants an entry of default. Indeed, only days after Mr. Dorlette filed this motion, Lt. Iozia filed

an Answer. See Def.’s Answer, dated July 10, 2018, ECF No. 37. While Lt. Iozia did not

properly seek an extension of time before or following that filing, he cannot be said to have

failed to otherwise defend, even under the broad understanding adopted by the Second Circuit.

Mr. Dorlette’s motion for sanctions and/or contempt therefore is denied.

IV.     Motion for Reconsideration

        Mr. Dorlette also moves for the Court to reconsider its order setting aside the previous

entry of default. See Combined Mots.; Order, dated April 7, 2018, ECF No. 29.

        Under Local Civil Rule 7(c)(1), a motion for reconsideration “shall be filed and served

within (7) days of the filing of the decision or order from which relief is sought.” D. Conn. L.

Civ. R. 7(c)(1). Thus, to the extent that Mr. Dorlette seeks reconsideration of the order granting

the motion to set aside the entry of default for failure to plead, the request is untimely and is

denied.2

V.      Conclusion

        The motion for an order and notice is DENIED as moot. The motion for an order

preserving documentation is DENIED without prejudice for lack of good cause shown. The

motion for sanctions and/or contempt is DENIED. Finally, the motion for reconsideration is

DENIED.

        To resolve this case expeditiously, the Court hereby enters the following schedule:

                Discovery shall be completed by March 1, 2019.

                The Court will convene a post-discovery telephonic status conference on March

                 7, 2019 at 11:00 a.m. to determine if the parties wish to be referred to a

2
 While this motion could also arguably be construed liberally as a motion for a new entry of default, the Court
declines to do so as Mr. Dorlette’s motion for sanctions and/or contempt, which was so construed, has already been
denied for the reasons stated above.


                                                        4
       Magistrate Judge to discuss settlement. Once all counsel and Mr. Dorlette are on

       the line, please call Chambers at (203) 579-5562.

      Dispositive motions shall be filed by May 3, 2019, with responses to be filed by

       June 7, 2019, and any reply to be filed by June 28, 2019.

      Joint trial memorandum due by September 6, 2019.

      Jury selection and trial scheduled for October 7, 2019 in Courtroom Two, United

       States Courthouse, Brien McMahon Federal Building, 915 Lafayette Boulevard,

       Bridgeport, Connecticut.


SO ORDERED at Bridgeport, Connecticut, this 23rd day of October, 2018.


                                                     /s/ Victor A. Bolden
                                                   Victor A. Bolden
                                                   United States District Judge




                                        5
